J-A05031-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    T.T.H.                                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                 v.                            :
                                               :
                                               :
    P.L.K.                                     :   No. 1880 EDA 2020

              Appeal from the Order Entered September 14, 2020
    In the Court of Common Pleas of Philadelphia County Domestic Relations
                          at No(s): No. 0C1500261

BEFORE:        OLSON, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                         FILED: APRIL 29, 2021

        Appellant, T.T.H. (“Father”), files this appeal from the order dated and

entered September 14, 2020, in the Philadelphia County Court of Common

Pleas, granting in part and denying in part both his and P.L.K.’s (“Mother”)

petitions for special relief as to ancillary custody issues relating to their minor

son, W.K.H. (“Child”), born in March 2009. After review, we affirm the trial

court’s order.

        The trial court summarized the procedural and factual history as follows:

              Mother and Father entered into a final custody order on
        September 28, 2016, in which the parties agreed to shared legal
        custody and shared physical custody of [Child]. The order also
        contained provisions for custodial rights for vacation,
        transportation, travel, co-parenting counseling costs, and other
        matters. Since the entry of the original final order, there have
        been numerous motions for special relief filed, as a result of which
        the parties have litigated numerous issues including the selection

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A05031-21


     of Child’s pediatrician and Child’s transportation to and from
     school.

           Father filed a motion for special relief on February 14, 2017,
     regarding, among other things, notice of summer vacation and
     [Child]’s passport application, previously addressed in Paragraphs
     6 and 11 of the September 28, 2016 custody order. Mother and
     Father entered into an amended final custody order by agreement
     amending Paragraphs 6 and 11 of the September 28, 2016 order
     on May 24, 2017.

           On June 4, 2018, the court entered another amended final
     custody order in which it addressed the selection of [Child]’s
     pediatrician, the selection of the parties’ co-parent counselor,
     execution of written parental consents 72 hours in advance of
     international travel, and the use of a joint email address for
     communications regarding [Child] in the event any provider only
     accepts one email address, among other ancillary issues.

           On January 27, 2020, the court entered another order
     amending the final September 28, 2016 order in which it
     addressed the selection of Child’s school and Father’s agreement
     to provide transportation to and from school.

            The cross[-]motions for special relief that are the subject of
     the instant appeal are similar in nature to the previous motions,
     that is, they seek modifications to the September 28, 2016 final
     custody order and are grounded in discrete legal custody issues
     where the parties were unable to reach agreement. Neither party
     has filed for a change in the form of physical or legal custody.

           On March 6, 2020, Father filed a motion for special relief
     seeking[:]   1) permission for Child to travel alone as an
     unaccompanied minor on airplane flights; and 2) for Father to
     have make-up time when he misses his regular custodial time for
     his work commitments. No other issues were presented in
     Father’s motion.

            On August 13, 2020[,] Mother filed a motion for special
     relief seeking[:] 1) 30 days’ notice of travel involving Child; 2) a
     change of the co-parent counselor listed in the June 4, 2018 order
     because that counselor listed is no longer available; 3) ability to
     enroll Child in therapy; 4) to be provided the contact information
     for individuals transporting Child to and from school and to require

                                     -2-
J-A05031-21


        that such individuals have clear driving records, a background
        check and child abuse history clearances; 5) that a parenting
        coordinator be appointed; and 6) that Spring Break be divided
        equally each year since it is now two weeks instead of one week
        under the new school calendar. No other issues were presented
        in Mother’s motion.

              The court held a full hearing on September 14, 2020, at
        which Mother appeared with her counsel, Michael Bertin, Esq.[,]
        and Father appeared [pro se].[1]      After the presentation of
        approximately 50 minutes of argument and testimony, the court
        entered the order in question on the same date.

              The September 14, 2020 order denied Father’s request for
        Child to fly as an unaccompanied minor and granted his request
        for make-up time when he misses his regular custodial time for
        more than 2 days. The September 14, 2020 order granted
        Mother’s requests for 30 days’ notice for travel, substituted a new
        name for a co-parent counselor, allowed Child to be enrolled in
        therapy, and appointed a parenting coordinator. The court denied
        Mother’s request to divide Spring Break equally between the
        parties each year. The court granted Mother’s request for the
        name and contact information of individuals transporting Child to
        and from school and ChildLine clearances for individuals hired to
        transport Child to and from school, but denied Mother’s request
        that individuals transporting Child to and from school provide
        proof of clear driving records and background checks. The court
        also added a provision regarding communication between the
        parents that Child should not be included on the parents’
        communications between each other involving custodial issues
        and schedules.

              On October 7, 2020, Father filed a petition/motion for
        reconsideration which was denied on October 9, 2020, without a
        hearing.[2]

____________________________________________


1   We observe that the trial court conducted this hearing virtually.

2 Notably, Father’s motion for reconsideration is not included with the certified
record.




                                           -3-
J-A05031-21


              On October 14, 2020, [Father] filed the instant, timely
        notice of appeal.[3] [Father] designated this appeal as “Children’s
        Fast Track,” and included his Pa.R.A.P. 1925(b) concise statement
        of errors complained of on appeal as required by [Pa.R.A.P.]
        905(a)(2).

Trial Court Opinion, 11/13/20, at 1-3.

        On appeal, Father raises the following issues for our review:

        1. Did the [t]rial [c]ourt err when it violated Father’s due process
        rights by failing to allow Father the right to present testimony on
        numerous issues?

        2. Did the [t]rial [c]ourt err in failing to properly consider Father’s
        testimony regarding thirty (30) days[’] advance[] notice of travel?

        3. Did the [t]rial [c]ourt err in failing to properly consider Father’s
        [t]estimony regarding the co-parenting counselor?

        4. Did the [t]rial [c]ourt err in assigning a disproportionate
        amount of costs to Father despite a pending support modification
        proceeding?

        5. Did the [t]rial [c]ourt err in failing to recuse itself due to a
        conflict of interest?

        6. Did the [t]rial [c]ourt err by issuing a highly biased Order based
        on outright lies from Mother, which the [t]rial [c]ourt failed to hear
        testimony on?

        7. Did the [t]rial [c]ourt err by failing to allow [Child] to travel
        alone?

        8. Did the [t]rial [c]ourt err by failing to hear testimony regarding
        the transportation of [Child]?

Father’s Brief at 3-4 (suggested answers omitted).




____________________________________________


3   Father filed the instant appeal pro se.

                                           -4-
J-A05031-21



     In custody cases under the Child Custody Act, (“the Act”), 23 Pa.C.S.

§§ 5321-5340, our standard of review is as follows:

     In reviewing a custody order, our scope is of the broadest type
     and our standard is abuse of discretion. We must accept findings
     of the trial court that are supported by competent evidence of
     record, as our role does not include making independent factual
     determinations. In addition, with regard to issues of credibility
     and weight of the evidence, we must defer to the presiding trial
     judge who viewed and assessed the witnesses first-hand.
     However, we are not bound by the trial court’s deductions or
     inferences from its factual findings. Ultimately, the test is whether
     the trial court’s conclusions are unreasonable as shown by the
     evidence of record. We may reject the conclusions of the trial
     court only if they involve an error of law, or are unreasonable in
     light of the sustainable findings of the trial court.

C.R.F. v. S.E.F., 45 A.3d 441, 443 (Pa.Super. 2012) (citation omitted); see

also E.R. v. J.N.B., 129 A.3d 521, 527 (Pa.Super. 2015) appeal denied, 635
Pa. 754, 129 A.3d 521 (2016).

     This Court consistently has held:

     [t]he discretion that a trial court employs in custody matters
     should be accorded the utmost respect, given the special nature
     of the proceeding and the lasting impact the result will have on
     the lives of the parties concerned. Indeed, the knowledge gained
     by a trial court in observing witnesses in a custody proceeding
     cannot adequately be imparted to an appellate court by a printed
     record.

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa.Super. 2006) (quoting Jackson

v. Beck, 858 A.2d 1250, 1254 (Pa.Super. 2004)). In addition,

     [a]lthough we are given a broad power of review, we are
     constrained by an abuse of discretion standard when evaluating
     the court’s order. An abuse of discretion is not merely an error of
     judgment, but if the court’s judgment is manifestly unreasonable
     as shown by the evidence of record, discretion is abused. An
     abuse of discretion is also made out where it appears from a

                                     -5-
J-A05031-21


      review of the record that there is no evidence to support the
      court’s findings or that there is a capricious disbelief of evidence.

M.A.T. v. G.S.T., 989 A.2d 11, 18-19 (Pa.Super. 2010) (en banc) (citations

omitted).

      The paramount concern in any custody case decided under the Act is

the best interests of the child. See 23 Pa.C.S. §§ 5328, 5338. Section 5323

of the Act provides for the following types of awards:

      (a) Types of       award.—After considering the factors set forth in
      section 5328        (relating to factors to consider when awarding
      custody), the       court may award any of the following types of
      custody if it is   in the best interest of the child:

            (1) Shared physical custody.

            (2) Primary physical custody.

            (3) Partial physical custody.

            (4) Sole physical custody.

            (5) Supervised physical custody.

            (6) Shared legal custody.

            (7) Sole legal custody.

23 Pa.C.S. § 5323(a).

      Section 5328(a) sets forth the best interest factors that the trial court

must consider in awarding custody. See E.D. v. M.P., 33 A.3d 73, 79-80 n.2

(Pa.Super. 2011). Specifically, Section 5328(a) of the Act provides as follows:

      § 5328. Factors to consider when awarding custody

      (a) Factors.—In ordering any form of custody, the court shall
      determine the best interest of the child by considering all relevant


                                         -6-
J-A05031-21


     factors, giving weighted consideration to those factors which
     affect the safety of the child, including the following:

            (1) Which party is more likely to encourage and permit
     frequent and continuing contact between the child and another
     party.

            (2) The present and past abuse committed by a party or
     member of the party’s household, whether there is a continued
     risk of harm to the child or an abused party and which party can
     better provide adequate physical safeguards and supervision of
     the child.

           (2.1) The information set forth in section 5329.1(a)(1) and
     (2) (relating to consideration of child abuse and involvement with
     protective services).

           (3) The parental duties performed by each party on behalf
     of the child.

          (4) The need for stability and continuity in the child’s
     education, family life and community life.

           (5) The availability of extended family.

           (6) The child’s sibling relationships.

            (7) The well-reasoned preference of the child, based on the
     child’s maturity and judgment.

          (8) The attempts of a parent to turn the child against the
     other parent, except in cases of domestic violence where
     reasonable safety measures are necessary to protect the child
     from harm.

           (9) Which party is more likely to maintain a loving, stable,
     consistent and nurturing relationship with the child adequate for
     the child’s emotional needs.

           (10) Which party is more likely to attend to the daily
     physical, emotional, developmental, educational and special
     needs of the child.



                                     -7-
J-A05031-21


           (11) The proximity of the residences of the parties.

          (12) Each party’s availability to care for the child or ability
     to make appropriate child-care arrangements.

            (13) The level of conflict between the parties and the
     willingness and ability of the parties to cooperate with one
     another. A party’s effort to protect a child from abuse by another
     party is not evidence of unwillingness or inability to cooperate with
     that party.

         (14) The history of drug or alcohol abuse of a party or
     member of a party’s household.

         (15) The mental and physical condition of a party or
     member of a party’s household.

           (16) Any other relevant factor.

23 Pa.C.S. § 5328(a).

     Further, with regard to the Custody Act, we have stated as follows:

     . . . “All of the factors listed in [S]ection 5328(a) are required to
     be considered by the trial court when entering a custody order.”
     J.R.M. v. J.E.A., 33 A.3d 647, 652 (Pa.Super. 2011) (emphasis
     in original). . . . The record must be clear on appeal that the trial
     court considered all the factors. Id.

     Section 5323(d) provides that a trial court “shall delineate the
     reasons for its decision on the record in open court or in a written
     opinion or order.”      23 Pa.C.S.[] § 5323(d).        Additionally,
     “[S]ection 5323(d) requires the trial court to set forth its
     mandatory assessment of the sixteen [Section 5328(a) custody]
     factors prior to the deadline by which a litigant must file a notice
     of appeal.” C.B. v. J.B., 65 A.3d 946, 955 (Pa.Super. 2013),
     appeal denied, [620 Pa. 727], 70 A.3d 808 (2013). . . .

     In expressing the reasons for its decision, “there is no required
     amount of detail for the trial court’s explanation; all that is
     required is that the enumerated factors are considered and that
     the custody decision is based on those considerations.” M.J.M. v.
     M.L.G., 63 A.3d 331, 336 (Pa.Super. 2013), appeal denied, [620
Pa. 710], 68 A.3d 909 (2013). A court’s explanation of reasons


                                     -8-
J-A05031-21


       for its decision, which adequately addresses the relevant factors,
       complies with Section 5323(d). Id.

A.V. v. S.T., 87 A.3d 818, 822-23 (Pa.Super. 2014).

       However, we have clarified that the factors set forth by Section 5328(a)

are not required to be addressed where an order merely deals with a discrete

and distinct issue. S.W.D. v. S.A.R., 96 A.3d 396 (Pa.Super. 2014).

       It is also true that resolution of an otherwise ancillary matter may
       affect a form of custody and require consideration of the § 5328(a)
       factors. For instance, the choice of a child’s school may factor into
       a trial court’s decision to award a form of custody when the trial
       court is addressing a request to establish or change legal or
       physical custody in connection with the choice of school. One
       parent in a custody dispute may argue that he or she is entitled
       to primary physical custody because his or her residence has much
       better schools. On the other hand, many times- like here- these
       items may appear as independent, discrete issues advanced by
       motion or petition that does not require a change in the form of
       custody. Although any decision requires consideration of the
       child’s best interest, only the former situation requires
       consideration and application of the § 5328(a) factors.
Id. at 403; see also M.O. v. J.T.R., 85 A.3d 1058, 1062-63 (Pa.Super. 2014)

(stating, “Because the trial court did not make an award of custody, but

merely modified a discrete custody-related issue, it was not bound to address

the sixteen statutory factors in determining the Children’s best interest.”)4

____________________________________________


4 Instantly, the trial court determined that Father’s petition raised only a
discrete issue, not requiring examination of the Section 5328(a) custody
factors. Trial Court Opinion, 11/13/20, at 5-6. The court stated:

             In this case, both Mother and Father filed petitions for
       special relief asking for the court to address discrete and ancillary
       issues unrelated to their form of physical custody or substantively
       changing their form of legal custody. Therefore, though this court



                                           -9-
J-A05031-21



       Turning to Father’s issues on appeal, with his first issue, Father asserts

that the trial court violated his right to due process. Father’s Brief at 8. Father

points to his inability to elicit and offer testimony. Id.   Father argues,

“Generally speaking, the [t]rial [c]ourt issued its Order without a fully

developed factual record because it failed to hear any meaningful testimony

from Father in response to Mother’s Petition even though Father pointed out

numerous inconsistencies and/or outright lies, which the [t]rial [c]ourt entirely

subsequently disregarded. This infected every aspect of the [t]rial [c]ourt’s

Order.” Id. By way of example, Father refers to and highlights his inability
____________________________________________


       considered the child’s best interests all of the § 5328(a) best
       interest factors were not specially addressed. The court merely
       arbitrated a dispute between Mother and Father regarding these
       issues, instead of granting one of them the right to make that
       decision. The trial court did not alter the custody regime by
       allowing either Mother or Father the sole right to make decisions
       regarding the Child.

             “We long have recognized that, when parties share legal
       custody of a child, they may reach an impasse in making decisions
       for the child that implicate custody. When that happens, the
       parties turn to the trial court to decide their impasse. [See, e.g.,
       Staub v. Staub], 960 A.2d 848 (Pa.Super. 2008) (deciding
       between public and home schooling); [Fox v. Garzilli], 875 A.2d
1104 (Pa.Super. 2005) (ordering that children would attend
       school in mother’s school district); [Dolan v. Dolan], 378 Pa.
       Super. 321, 548 A.2d 632 (1988) (deciding between public and
       parochial school). This type of court intervention does not affect
       the form of custody and hence, the 5328(a) best interest factors
       do not all have to be considered.” [See S.W.D. v. S.A.R., 96
A.3d at 405].
Id. This was not challenged by either party in the court below or on appeal.




                                          - 10 -
J-A05031-21



to provide testimony relating to background information regarding those he

has transport Child on his behalf and regarding his financial situation.5 Id. at

8-10.

        As to due process, we have stated, “A question regarding whether a due

process violation occurred is a question of law for which the standard of review

is de novo and the scope of review is plenary.” S.T. v. R.W., 192 A.3d 1155,

1160 (Pa.Super. 2018) (quoting Commonwealth v. Tejada, 161 A.3d 313

(Pa.Super. 2017)) (internal citation omitted) (emphasis in original).

        “Due process requires nothing more than adequate notice, an

opportunity to be heard, and the chance to defend oneself in an impartial

tribunal having jurisdiction over the matter.” In re J.N.F., 887 A.2d 775, 781

(Pa.Super. 2005); see also Garr v. Peters, 773 A.2d 183, 191 (Pa.Super.

2001). “Due process is flexible and calls for such procedural protections as

the situation demands.” In re Adoption of Dale A., II, 683 A.2d 297, 300

(Pa.Super. 1996) (citing Mathews v. Eldridge, 424 U.S. 319, 334, 96 S. Ct.
893, 902, 47 L. Ed. 2d 18 (1976)).

        However, prior to addressing this issue on the merits, we consider

whether such a claim is waived as vague as is argued by Mother and found by

the trial court.     See Mother’s Brief at 8; see also Trial Court Opinion,

11/13/20, at 7-8.




____________________________________________


5   We observe that Father separately raises each of these issues.

                                          - 11 -
J-A05031-21



      Pennsylvania Rule of Appellate Procedure 1925(a)(2)(i) requires an

appellant in a Children’s Fast Track matter to submit a Concise Statement of

Errors Complained of on Appeal along with the Notice of Appeal. See Pa.R.A.P.

1925(a)(2)(i) (stating, “The concise statement of errors complained of on

appeal shall be filed and served with the notice of appeal required by Rule

905. . . .”)).

      Where a Rule 1925(b) Statement does not sufficiently identify the issues

raised on appeal, we have found waiver of all issues on appeal and explained

as follows:

      In Commonwealth v. Lord, 553 Pa. 415, 719 A.2d 306 (1999),
      the Pennsylvania Supreme Court specifically held that “from this
      date forward, in order to preserve their claims for appellate
      review, Appellants must comply whenever the trial court orders
      them to file a Statement of Matters Complained of on Appeal
      pursuant to [Pa.R.A.P.] 1925.” Lord, 719 A.2d at 309. “Any
      issues not raised in a 1925(b) statement will be deemed waived.”
Id. This Court explained in Riley v. Foley, 783 A.2d 807, 813
      (Pa.Super. 2001), that Rule 1925 is a crucial component of the
      appellate process because it allows the trial court to identify and
      focus on those issues the parties plan to raise on appeal. This
      Court has further explained that “a Concise Statement which is
      too vague to allow the court to identify the issues raised on appeal
      is the functional equivalent to no Concise Statement at all.”
      Commonwealth v. Dowling, 778 A.2d 683, 686-87 (Pa.Super.
      2001). “Even if the trial court correctly guesses the issues
      Appellants raise[] on appeal and writes an opinion pursuant to
      that supposition the issues [are] still waived.” Commonwealth
      v. Heggins, 809 A.2d 908, 911 (Pa.Super. 2002).

Kanter v. Epstein, 866 A.2d 394, 400 (Pa.Super. 2004), appeal denied, 584
Pa. 678, 880 A.2d 1239 (2005), cert. denied, Spector, Gadon & Rosen, P.C.

v. Kanter, 546 U.S. 1092, 126 S. Ct. 1048, 163 L. Ed. 2d 858 (2006).



                                     - 12 -
J-A05031-21



     We have further stated:

     When a court has to guess what issues an appellant is appealing,
     that is not enough for meaningful review. When an appellant fails
     adequately to identify in a concise manner the issues sought to be
     pursued on appeal, the trial court is impeded in its preparation of
     a legal analysis which is pertinent to those issues.

     In other words, a Concise Statement which is too vague to allow
     the court to identify the issues raised on appeal is the functional
     equivalent of no Concise Statement at all.                   While
     [Commonwealth v. Lord, 553 Pa. 415, 719 A.2d 306 (1998)]
     and its progeny have generally involved situations where an
     appellant completely fails to mention an issue in his Concise
     Statement, for the reasons set forth above we conclude that Lord
     should also apply to Concise Statements which are so vague as to
     prevent the court from identifying the issue to be raised on
     appeal. . . .

Lineberger v. Wyeth, 894 A.2d 141, 148 (Pa.Super. 2006) (quoting

Commonwealth v. Dowling, 778 A.2d 683, 686-87 (Pa.Super. 2001)).

     In finding waiver, the trial court stated:

            Regarding the alleged failure of the court to allow testimony
     on “countless issues,” this issue is waived because it lacks the
     necessary specificity for the court to address it. The vague nature
     of this allegation of error requires a finding of waiver. [See In re
     A.B.], [63] A.3d 345, 350 (Pa.Super. 2013) (holding that a
     reviewing court may find waiver where a Rule 1925(b) Statement
     is too vague).

            A statement pursuant to [Pa.R.A.P.] 1925(b) must be
     sufficiently “concise” and “coherent” such that the trial court judge
     may be able to identify the issues to be raised on appeal. [Jricko
     v. Geico Ins. Co.], 947 A.2d 206, 2010 (Pa.Super. 2008);
     [West-Boqans v. Bogans], No 1767 MDA 2017 (Pa.Super July
     2, 2019) (non-[precedential] decision cited for persuasive value;
     holding that appellant waived all issues on appeal for
     circumventing the meaning and purpose of Rule 1925(b) so [as]
     to preclude judicial review). Nor does Father’s [pro se] status []
     excuse him from complying with the requirements of Rule

                                    - 13 -
J-A05031-21


       1925(b). [See Commonwealth v. Lyons], 833 A.2d 245, 252
       (Pa.Super. 2003); [Strausbaugh v. Strausbaugh], No. 209
       MDA 2019 (Pa.Super. July 23, 2019) (non-precedential decision
       cited for persuasive value).

            This issue raises no basis upon which to reverse the
       September 14, 2020 order.

Trial Court Opinion, 11/13/20, at 7-8.6

       We agree.     For the reasons stated by the trial court, this claim is waived

as vague and not sufficiently specific.

       With his second issue, Father argues that the trial court erred in

requiring thirty days’ advance notice of Child’s travel. Father’s Brief at 11.

Father claims such requirement is “prejudicial” and “particularly egregious.”
Id. Father points to the necessity of travel on short notice as a result of his

business and his agreement to provide as much notice as possible. Id. at 11-

12. Moreover, he asserts that even Mother recognized the unreasonableness

of thirty days’ notice, thus exposing the punitive nature of said requirement.
Id. at 12. Father states:

             Notwithstanding this, in the Order Judge Palmer blanketly
       required Father to provide 30 days’ notice with the only
       exceptions being in case of emergency or funeral. Judge Palmer’s
       Opinion states that this decision was made “in the best interests
       of Child to have certainty in his planning for travel, that the lack
       of notice had been a source of on-going conflict for the parties,
       and that 30 days’ notice is reasonable.” However, such a decision
       can hardly be in the best interests of the child when both Father
____________________________________________


6 To the extent Father noted Mother’s history of harassment and his financial
circumstances, the court noted they are identified as separate issues and
addressed as such, stating, “. . .[T]he merits of these issues will be discussed
in the course of addressing them as separately listed in the Rule
1925(b)statement.” Trial Court Opinion, 11/13/20, at 7.

                                          - 14 -
J-A05031-21


      and Mother are in agreement that 30 days’ notice is not actually
      necessary. As a result of this ruling, Child will miss opportunities
      to travel and have new experiences because of the extremely
      burdensome notice requirement that neither parent finds
      necessary in the end.

            Respectfully, Judge Palmer’s Order goes far beyond the
      actual desires of Mother and her counsel and is punitive in nature.
      And while it can certainly be the goal to provide as much notice
      as humanly possible (whether it be 7, 30, or 60 days), it is simply
      not feasible to always provide 30 days’ notice for travel plans
      given Father’s work.

            Had the [t]rial [c]ourt permitted Father to provide testimony
      regarding his detailed work schedule, Father is confident there is
      no possibility such a result would have occurred.            This is
      particularly the case because outside of the picayune issues raised
      by Mother, there have been no actual problems with travel notice
      in the past and there are no actual reasons for this restriction. . .
      .
Id. at 12-14 (emphasis in original) (citation to record omitted) (footnote

omitted).

      In granting Mother’s request for thirty days’ advance notice with respect

to Child’s travel, the trial court reasoned:

            This issue is without merit because the court fully
      considered all testimony presented and ordered the 30-day
      advance travel notice to effectuate Child’s best interest.

             The court heard argument from both sides related to this
      issue and determined it was in the best interests of Child to have
      certainty in his planning for travel, that the lack of notice had been
      a source of on-going conflict for the parties, and that 30 days’
      notice is reasonable. The order of June 4, 2018 required: “The
      parties shall provide each other with round trip flight information
      (i.e. all legs of the flights outbound and inbound) at least one week
      in advance of the initial departure, whenever possible but in all
      cases in advance. Less than a week’s advance notice will be the
      exception, not the rule.” This provision has caused conflicts
      between the parties. Much of the parties’ conflicts seem to be

                                      - 15 -
J-A05031-21


      based in uncertainty regarding travel and not providing proper
      notice of travel arrangements. The decision to require 30 days’
      notice was made in consideration of the best interests of Child and
      the parties’ abilities to make plans regarding his life, activities,
      etc.    Furthermore, Father agreed during the hearing, that
      typically, this would not be an unreasonable amount of time to
      provide notice of travel. The court properly carved out an
      exception for funerals or emergencies.

           This issue raises no basis upon which to reverse the
      September 14, 2020 order.

Trial Court Opinion, 11/13/20, at 8-9.

      We agree. Significantly, Father agreed to such notice:

      THE COURT: -- well it would be a binding term, because it will be
      in a [c]ourt order. So[,] you’d have to give 30 days’ notice.

      [FATHER]: Yeah. I agree.

            ...

      [FATHER]: I mean I can agree to 30 if you want, but I would like
      to speak to the traveling issue if possible.

      THE COURT: Well[,] we’re really low on time here.

      [FATHER]: Okay.

      THE COURT: So[,] if you’re okay with 30 days[,] we’re going to
      move on to something you’re not okay with. Okay?

      [FATHER]: Okay.
           ...

N.T. 9/14/20, at 38-39. Despite any potential qualification or equivocation,

i.e. “if possible,” Father ultimately offered his consent, as indicated. Id. Given

Father’s agreement, this issue therefore has no merit.

      To the extent that Father argues that such notice was unreasonable and

neither he nor Mother desired such notice or found such notice necessary, this


                                     - 16 -
J-A05031-21



is not supported by the record. Id. at 38-40. Further, and more importantly,

any objections should have been raised at the time of trial and are now

untimely. Thus, we would also find this issue waived. See Pa.R.A.P. 302(a)

(providing for waiver of issues not first raised in lower court); see also

Fillmore v. Hill, 665 A.2d 514, 515-16 (Pa.Super. 1995) (stating, “[I]n order

to preserve an issue for appellate review, a party must make a timely and

specific objection at the appropriate stage of the proceedings before the trial

court. Failure to timely object to a basic and fundamental error, such as an

erroneous jury instruction, will result in waiver of that issue. On appeal, the

Superior Court will not consider a claim which was not called to the trial court’s

attention at a time when any error committed could have been corrected.”)

(citations omitted); see also Bednarek v. Velazquez, 830 A.2d 1267, 1270

(Pa.Super. 2003).

      Next, with his third issue, Father challenges the trial court’s order as to

Ruth Conviser as a co-parent counselor. Father’s Brief at 14. Father argues

that Ms. Conviser was biased given her refusal to communicate with him via

his email address and communication with Mother via an email that he did not

have access to. Id. at 15. Father states, “Given Ms. Conviser’s obvious bias

toward Mother, it was absurd to require Father to agree to her as a co-parent

counselor and be forced to pay for 90% of the costs, particularly because he

has provided suitable alternatives in the past, which the [t]rial [c]ourt refused

to actually hear testimony on.” Id. He continues,




                                     - 17 -
J-A05031-21


       In short, the [t]rial [c]ourt fully disregarded Father’s valid,
       demonstrable concerns about Ruth Conviser’s impartiality and
       never even let Father get to the point where he could
       substantively discuss the alternatives he found. [See] Appendix
       B at 9 (Judge Palmer’s Opinion noting that “Father had ample
       opportunity to provide the court with the name of an alternative
       counselor to Ms. Conviser” is clearly at odds with the hearing
       transcript).
Id. at 16-17.

       Further, Father maintains that he was unable to pay the amount

apportioned7 and that Mother refused to consider any past proposals he has

made. Id. at 17.

              Additionally[,] (and[,] more importantly[,] in light of Ms.
       Conviser’s unavailability), Father is not in a position to pay for a
       disproportionate amount for co-parenting sessions. He has lost a
       significant portion of income and is facing bankruptcy (facts the
       [t]rial [c]ourt failed to even consider). Further, Mother has
       refused to even consider co-parent counselors that Father has
       proposed, which are conveniently located near Father’s work
       (further facts that the [t]rial [c]ourt failed to consider). Finally,
       the previous [t]rial [c]ourt-ordered custody evaluation makes
       clear that Mother has been blocking progress on this issue, not
       Father. Accordingly, the [t]rial [c]ourt’s one-sided Order in this
       regard was issued in error.
Id. (footnote omitted).

       In support of its provision as to co-parent counseling, the trial court

stated:

             Father argues that he “is strongly opposed to Ruth Conviser
       because, among other reasons, in the past Ms. Conviser refused
       to communicate with Father via Father’s email address and
       communicated with Mother via an email that Father never checked
       and, in fact, did not even know the password to.” He argues that
____________________________________________


7 We note that the apportionment of costs was raised by Father as a separate
issue and is addressed by Father and the trial court as a separate issue.

                                          - 18 -
J-A05031-21


      Ms. Conviser has an “obvious bias toward Mother,” and that he
      had provided suitable alternatives to her in the past, about which
      the [c]ourt refused to hear testimony.

            Father’s argument is not supported by the record. The
      exchange between the court and Father establishes that he had
      ample opportunity to provide the court with the name of an
      alternative counselor to Ms. Conviser, but that he failed to do so.
      The court moved on with testimony when Father failed to provide
      a counter-proposal despite being asked numerous times if he had
      another proposal.      Further, the court determined that the
      allegations of bias of Ms. Conviser were not sufficiently proven.

           This issue raises no basis upon which to reverse the
      September 14, 2020 order.

Trial Court Opinion, 11/13/20, at 9.

      We agree.     We discern no abuse of discretion. For the reasons noted

by the trial court, this issue is without merit.

      With his fourth issue, Father asserts that the trial court erred in its

apportionment of costs.     Father’s Brief at 18.   He states that he “is in no

position to financially afford the disproportionate 90/10 split of the costs

assigned to him in the Order.” Id. Particularly, Father notes that there was

a pending support modification and that he attempted to raise his financial

difficulties. Id. As such, Father maintains that the apportionment of costs

was “unconscionable.” Id.

      In support of its apportionment of costs, the trial court reasoned:

            This issue is without merit because it was not raised during
      the hearing and is therefore waived. Issues may not be raised for
      the first time on appeal. [Pa.R.A.P.] 302; [Willoughby v.
      Willoughby], 862 A.2d 654, 659 (Pa.Super. 2004). The child
      support issue raised by Father here in this appeal was not before
      the court in this motion hearing. The order by agreement of the
      parties of September 28, 2016, at Number 12 proportions the

                                       - 19 -
J-A05031-21


      costs for co-parent counseling with 90% to Father and 10% to
      Mother. Father never filed a petition for modification of the final
      order of September 28, 2016 seeking to change the percentage
      of cost proportions based upon a change in circumstances.

             Further, there were several instances when Father raise
      [sic] his financial circumstances to the attention of the court. The
      court adequately considered Father’s financial situation based on
      the testimony. While Father stated he is now in bankruptcy, he
      also provided conflicting information of his finances such as his
      ownership of multiple businesses, his need to fly all over the
      country related to these enterprises, his family summer home in
      Oregon where he owns a brewery, and his planned two-week trip
      to Greece over Child’s Spring Break in 2021. These lifestyle
      choices are not indicative of financial struggle to the point of being
      unable to pay for his share of court-ordered co-parent counseling,
      counseling for the child, or the parent coordinator. Vacation and
      summer travel should not take precedence over the emotional and
      psychological wellbeing of the child. It is in the child’s best
      interests for his parents to find ways to reduce their conflicts with
      one another. Co-parent counseling and parenting coordination is
      one way to reduce conflicts and litigation and resolve some issues
      by agreement.

           This issue raises no basis upon which to reverse the
      September 14, 2020 order.

Trial Court Opinion, 11/13/20, at 9-10.

      Pennsylvania Rule of Appellate Procedure 302(a) provides for the waiver

of issues not first raised in the lower court (“Issues not raised in the lower

court are waived and cannot be raised for the first time on appeal.”) See

Pa.R.A.P. 302(a); see also Fillmore, 665 A.2d at, 515-16; see also

Bednarek, 830 A.2d at 1270. Instantly, Father failed to specifically raise any

objection in the court below related to the apportionment of costs.

             [COUNSEL FOR MOTHER]: . . .[W]e would ask that we
      actually have the specific person in there so we can get [co-parent
      counseling] going after four years. We also have a request for the
      child to be in counseling. And so[,] the good news is that [Father]

                                     - 20 -
J-A05031-21


      and his response that he filed on Friday agrees. He doesn’t -- he
      no-- he said he would agree to the child attending counseling.
      We’d like it to be consistent with the prior orders of a 90 percent,
      10 percent split. I believe that Dad --

            [FATHER]: I don’t agree. I don’t think that -- I’m sorry to
      interrupt, but I didn’t agree to saying counseling. I said I wasn’t
      opposed to counseling as an idea. . . .

N.T., 9/14/20, at 21-22. As reflected, Father failed to raise an opposition to

the apportionment of costs. As such, as Father failed to raise the issue in the

court below, it is waived.     Moreover, even if not waived due to Father’s

separate reference to financial difficulties, we agree with and adopt the

analysis provided by the trial court.

      Next, with his fifth issue, Father argues that the trial court erred in

failing to recuse itself due to a conflict of interest. Father’s Brief at 19. Father

notes that the trial court judge disclosed a conflict with counsel for Mother’s

law firm and made its own determination of independence. Id. He argues

however that the judge “did not provide any details concerning the nature of

that prior representation including when it occurred, how long it lasted, and

so on.

      Further, the trial court judge never asked Father or counsel for Mother

if they consented or had any questions. . . .” Id. As a result, Father contends

that the trial court was biased. He states, “Appellant respectfully submits that

the [t]rial [c]ourt’s previous relationship with counsel for Mother and

subsequent bias inhibited the [t]rial [c]ourt’s ability to deliver a fair, and

unbiased order, as evidenced by the lack of testimony it heard from Father on



                                        - 21 -
J-A05031-21



some of the most basic and important topics and its resulting, entirely one-

sided, Order.” Id. at 20-21.

     On this issue, the trial court stated:

            Father states that “[t]he court disclosed a conflict of interest
     from the outset and made a determination itself that it was
     independent.” This is a misstatement of the fact that the presiding
     judge advised the parties and counsel at the commencement of
     proceedings that she had been personally represented by the law
     firm (Obermayer) with which Mother’s counsel is associated. The
     trial judge affirmatively stated that there was no previous
     relationship with Mother’s counsel, Mr. Bertin. The disclosed
     relationship was with the law firm Obermayer Rebmann Maxwell
     & Hippel LLP.

           This issue is waived because Father did not object to the
     presiding judge continuing with the hearing after the judge made
     the disclosure of being represented in an unrelated matter by the
     Obermayer firm. Father could have made an objection at that
     time, prior to presenting his case. Instead, Father continued with
     the hearing and in fact, presented his position to the court first
     and prior to any presentation by Mr. Bertin. [See Bednarek v.
     Velasquez], 830 A.2d 1267, 1270 (Pa.Super. 2003) (holding that
     acquiescence to a procedure employed by the trial court results in
     waiver of any challenge to that procedure on appeal).

           Father cites as “evidence [of] a bias toward Mother and her
     counsel that cannot be ignored,” the portion of the order which
     directed Father not to discuss the custody proceedings with Child.
     ...

           As is clear from a reading of the order, both Father and
     Mother are ordered to address any and all custody issues directly
     between themselves and/or in co-parenting counseling and/or in
     parenting coordination. That portion of the order precludes both
     parties from addressing the custody proceedings in ways other
     than the ones listed and does not include Child. The directive
     regarding Father specifically was in response to Father’s admission
     during the proceeding that he copied the child on his
     correspondence and texts to Mother about the custody issues and
     schedule.


                                     - 22 -
J-A05031-21


           This issue raises no basis upon which to reverse the
      September 14, 2020 order.

Trial Court Opinion, 11/13/20, at 10-12.

      We agree.      Again, Pennsylvania Rule of Appellate Procedure 302(a)

provides for the waiver of issues not first raised in the lower court (“Issues

not raised in the lower court are waived and cannot be raised for the first time

on appeal.”). See Pa.R.A.P. 302(a); see also Fillmore, 665 A.2d at 515-16;

see also Bednarek v. Velazquez, 830 A.2d 1267, 1270 (Pa.Super. 2003).

Instantly, Father failed to raise any issue of recusal or objection to the trial

judge proceeding with the hearing when she revealed prior representation by

counsel for Mother’s law firm. This issue is therefore waived.

      With his sixth issue, Father challenges the order as biased and based on

untruths which the court failed to allow Father to refute. Father’s Brief at 21.

Father states that “the nexus of allegations that led to this ruling by the [t]rial

[c]ourt were complete exaggerations and/or outright lies, as Father attempted

to testify to (albeit unsuccessfully).” Id. at 21. Specifically, Father refers to

the court’s provisions prohibiting him from including Child in communications

with Mother. Id. at 21-22.

      The trial court reasoned:

             Father argues that “the nexus of allegations that lead to this
      ruling by the court were complete exaggerations and/or outright
      lies, as Father attempted to testify to (albeit unsuccessfully).”

             This does not raise an issue of an error of law or abuse of
      discretion. Rather, Father simply makes a bald allegation of bias.
      It is repetitive of Issue No. 5. See above.



                                      - 23 -
J-A05031-21



                                    ...

            The fact that the court granted a number of Mother’s
      requests such as her request for 30[-]days[] notice for travel,
      substituting a new name for a co-parent counselor, allowing Child
      to be enrolled in therapy, and appointing a parenting coordinator
      does not mean it was highly biased. All decisions made in the
      order of September 14, 2020 were based entirely in the best
      interests of the [c]hild standard after weighing the evidence and
      arguments before the court.

            The directive on Father’s communications including Child
      were based on Father’s own testimony and admission that he had
      included Child on communications with Mother about custodial
      issues and schedules. In consideration of the best interests of the
      child standard, shielding [] Child from his parent’s conflict is
      paramount in highly litigious cases such as this one. Hearing that
      Child was essentially cc’ed on Father’s correspondence to Mother
      about custodial issues raised grave concern for the court of []
      Child’s emotional well-being and was the basis for the new
      additional term in the order.

           This issue raises no basis upon which to reverse the
      September 14, 2020 order.

Trial Court Opinion, 11/13/20, at 12-13.

      We agree.     We emphasize that Father specifically admitted that he

included Child in communication with Mother.        N.T., 9/14/20, at 49-51

(stating, “. . .I mean I -- the circumstance was the only way to do it. She was

with him.” Id. at 50.). Hence, as we discern no abuse of discretion, this claim

in without merit.

      With his seventh issue, Father contends that the trial court erred in

denying request for Child’s unaccompanied travel. Father’s Brief at 23-24.

Father argues, “In the Order, the [t]rial [c]ourt erred in denying Father's

request that [Child] be permitted to travel alone. [Child] is an experienced


                                    - 24 -
J-A05031-21



traveler, his stepsiblings all travel alone, and he has expressed a desire to be

permitted to travel alone many times in the past.” Id. at 23-24.   Father

asserts that allowing Child to travel as an unaccompanied minor was in his

best interests. Id. at 24.     Father argues, “Here[,] it is unquestionably in

[Child]'s best interests to permit him to travel alone. This would allow for

additional scheduling flexibility for everyone involved and significantly reduce

the overall travel expenses and stress on the parties, in addition to being

something that [Child] very much desires.” Id.

      In denying Father’s request for Child to travel as an unaccompanied

minor, the trial court stated:

            Courts routinely decide issues such as whether a child may
      travel alone as an unaccompanied minor. In making such
      decisions, a court is entitled to reach inferences from the evidence
      presented utilizing common sense. [See T.D. v. E.D.], 194 A.3d
1119, 1130 (Pa.Super. 2018). (“The court had a duty to assess
      whether allowing A.D. to fly as an unaccompanied minor would be
      in his best interest. In so doing, the court need not ignore
      concerns about safety and common-sense dangers associated
      with a minor traveling alone. Based on the evidence presented,
      the court found no compelling reasons to modify the current
      custody Order. In hearing the testimony, the court made a factual
      determination and drew reasonable inferences from the evidence,
      and no abuse of discretion occurred.”).

             Here, Father sought for W.K.H., an 11-year old [c]hild, to
      fly as an unaccompanied minor against Mother’s expressed wishes
      and concerns. This is an issue of legal custody where the parties
      have failed to reach an agreement on what is in the best interests
      of their son. In this case, Father and Mother both live in
      Philadelphia and the travel Father is seeking involves vacation,
      leisure and travel to Father’s summer home in Oregon. Father
      testified that the cross-country flight to Oregon and travel to a
      remote summer home annually is not convenient for him to
      personally accompany the [c]hild due to the length of the flight

                                       - 25 -
J-A05031-21


      and Father’s own health issues. Father’s concerns raised in the
      hearing are grounded in his own inconvenience rather than Child’s
      safety.

             Mother expressed that the child is not mature enough to fly
      alone and that he is shy and reserved and may not feel
      comfortable advocating for his own needs on such a long trip. A
      flight of this length (8 hours) would involve the child needing to
      purchase or obtain meals on his own and use the restroom
      multiple times in the airport and on the plane. It would also
      involve navigating the airport alone for two hours prior to the
      flight. It could even involve the typical issues that occur in air
      travel such as delayed flights, rerouted flights, changing planes,
      etc. Therefore, the court found that it is not in the best interests
      of the 11-year-old [c]hild to fly cross country as an
      unaccompanied minor at this time in consideration of his age and
      maturity level. Further, in light of the [COVID]-19 Pandemic, any
      leisure and unnecessary air travel at this time is not in the best
      interests of the [c]hild. While Father stated this request was for
      in the future[,] when it was safer to travel by air, the court
      determined that due to all the many risks involved, the parties
      together should agree upon this issue. Furthermore, the court
      directed the parties to address this issue in co-parent counseling
      to determine an agreed-upon age when traveling as an
      unaccompanied minor would be appropriate for their son.

           This issue raises no basis upon which to reverse the
      September 14, 2020 order.

Trial Court Opinion, 11/13/20, at 13-14. We discern no abuse of discretion.

As such, for the reasons stated by the trial court, this issue is meritless.

      Lastly, with his eighth issue, Father argues that the trial court erred in

requiring Father to provide information as to those transporting Child to and

from school, including ChildLine clearances.      Father’s Brief at 24.   Father

indicates that he only utilized those who were employed by him and had

passed a background check to transport Child on his behalf. Id. at 24-25. He

then challenges that he was unable to present testimony as to Mother’s past



                                     - 26 -
J-A05031-21



history of “inappropriate communications” with his employees. Id. at 25.

Father further asserts that the trial court ordering as such demonstrated its

“inherent bias” against Father as it failed to require same of Mother. Id. at

25-26.

      As to the requirements for those who Father has transport Child to and

from school, the trial court reasoned:

            Father argues that, “the court allowed zero testimony or
      factual information from the Father” on the issue of “requiring
      Father to provide a current ChildLine clearance for anyone that
      Father “hires” to pick up [Child].”

            This issue does not raise an abuse of discretion or error of
      law, but rather misstates the facts of the case. The court heard
      testimony from both sides related to this issue. Father seems to
      wish to re-litigate an issue raised in prior proceedings, that Mother
      harassed his employees.

            The greatest concern for this court in custody cases is the
      best interests of the child. Safety is always paramount in
      determining what is in the best interests of a child. Hearing that
      Father has hired individuals to transport the child, it is in Child’s
      best interest to ensure that at very minimum, such individuals
      have not been found to be convicted of child abuse. ChildLine
      clearances are free and easily accessible online. Such clearances
      are required for individuals who work directly with minor children
      such as teachers, bus drivers, coaches, and volunteers in schools
      or volunteers in extracurricular activities. Having such clearances
      mandated for individuals transporting Child, who may be alone
      with Child in a vehicle, is in his best interests. This [c]hild’s safety
      outweighs the minor inconvenience to Father in having his hired
      driver obtain a free online ChildLine Clearance.

           This issue raises no basis upon which to reverse the
      September 14, 2020 order.

Trial Court Opinion, 11/13/20, at 14-15.



                                      - 27 -
J-A05031-21



      We agree.    We further note with respect to Father’s argument of bias

as this provision was only applicable to Father and not Mother that Father, not

Mother, was the party responsible for Child’s transportation to and from

school. As such, as we discern no abuse of discretion, this claim is without

merit.

      For the foregoing reasons, the trial court’s order is affirmed.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/29/21




                                     - 28 -